Citation Nr: 1436889	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected total right knee replacement and degenerative joint disease.

2. Entitlement to service connection for thrombophlebitis of the left lower extremity.

3. Entitlement to a compensable rating for thrombophlebitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction has been transferred to the RO in Waco, Texas.

In March 2011, the Veteran testified at a Board hearing at the RO in Waco.  In June 2012, the Veteran was informed that the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board.  Per the Veteran's request, he was afforded another Board hearing in October 2012 before the undersigned.  Transcripts of both proceedings are of record.

At his June 2012 hearing before the undersigned, the Veteran raised the issue of entitlement to service connection for a back disability.  This matter is not before the Board and is referred to the RO for appropriate action.

The issues of entitlement to service connection for a right hip disability and entitlement to a compensable rating for thrombophlebitis of the right lower extremity addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In an October 2012 statement, the Veteran withdrew his appeal of entitlement to service connection for thrombophlebitis of the lower left extremity.


CONCLUSION OF LAW

The criteria for withdrawal of appeal of the issue of entitlement to service connection for thrombophlebitis of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In an October 2012 statement, the Veteran withdrew from appeal the issue of entitlement to service connection for thrombophlebitis of the lower left extremity. Hence, there remain no allegations of errors of law or fact for appellate consideration with regards to this issue. Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.


ORDER

The appeal of the claim for service connection for thrombophlebitis of the lower left extremity is dismissed.


REMAND

With respect to the issue of entitlement to service connection for a right hip disability, a new VA examination is required.  The Veteran was afforded a VA examination in February 2007.  The examiner diagnosed the Veteran as having "[s]tatus post bilateral total hip arthroplasties secondary to degenerative joint disease with residuals."  Then, the examiner explained:

In regards to both hips being connected to his right knee problems, no complaints were noted and found in the service medical record and thus it is my opinion that the bilateral degenerative joint disease that resulted in total hip arthroplasties is not caused by or a result of his military experience or right knee problems. 

There are several inadequacies with the VA examiner's opinion.  First, the examiner diagnosed the Veteran with a hip disability "secondary to degenerative joint disease with residuals."  The Veteran is service connected for degenerative joint disease of right knee and the lumbar spine.  It is unclear if the examiner is opining that the Veteran's right hip disability is secondary to either of those service-connected disabilities.  Second, the examiner's rationale is not supportive of his conclusion.  The examiner opines that the Veteran's right hip disability is not caused by or a result of his military experience or right knee problems, but only supports that conclusion by noting that there are no right hip complaints found in the Veteran's service treatment records.  It does not appear that the examiner has supported his conclusion as to secondary service connection with any rationale.  

Finally, with respect to secondary service connection, the examiner did not consider the theory of aggravation.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The VA examiner did not address whether the Veteran's right hip disability is aggravated by his service-connected right knee disability.  As such, a new VA examination is required.

With respect to the claim for a compensable rating for thrombophlebitis of the lower right extremity, a new VA examination is also required.  The Veteran testified that his disability has worsened since his last VA examination, which occurred in January 2009-some five years ago.  Indeed, the Veteran has testified that he experiences complete numbness in his lower right extremity, as well as edema.  See Hearing Transcript at pgs. 3-6. The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Thus, a new VA examination detailing the severity of the Veteran's thrombophlebitis of the lower right extremity is required.

The Board also notes that the Veteran was sent two notice letters, dated March 2007 and August 2006.  Neither of those letters explains how to substantiate the Veteran's claim of service connection on a secondary basis.  Therefore, a remand is also necessary so that the Veteran may be provided with an appropriate VCAA notice letter that explains how to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a)(1) (West. Supp. 2012).

Finally, it appears that there may be outstanding treatment records relating to the disabilities on appeal.  See Hearing Transcript at pgs. 7-10. All outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his right hip disability claim, including how to substantiate a claim based on secondary service connection.
2. Ask the Veteran to identify any VA or private treatment that he may have had for his right hip disability or service-connected thrombophlebitis of the lower right extremity, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination to address the nature and etiology of any right hip disability. The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosed right hip disability?  If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected total right knee replacement and degenerative joint disease caused any diagnosed right hip disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected total right knee replacement and degenerative joint disease aggravated (increased in disability beyond the natural progression) any right hip disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any right hip disability had its clinical onset in service or within the first year post service?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his thrombophlebitis of the lower right extremity.  The claims file, copies of pertinent records on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All indicated studies should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's thrombophlebitis and indicate whether the condition manifests as intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

5. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


